Citation Nr: 9910954	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-49 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen her claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1986 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the veteran's 
application to reopen her claim for service connection a low 
back disorder.

A Board decision in April 1992 denied service connection for 
a low back disorder.   The RO decision that is the subject of 
this appeal denied the veteran's application to reopen that 
claim.  Despite any determination reached by the RO, the 
Board must find new and material evidence to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Judicial interpretation of the law has construed the 
provisions of 38 U.S.C.A. §§ 5108 and 7104 to require the 
Board itself to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate issues going to the merits of the claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, 
VAOPGCPREC 05-92, 57 Fed Reg. 49744 (1992) provides that the 
Board has the authority to determine on a de novo basis 
whether a claim has been properly reopened.  Hence, the 
threshold question for the Board's consideration is whether 
the veteran has submitted new and material evidence to reopen 
her claim for service connection for a low back disorder, and 
the issue has been styled accordingly.


FINDINGS OF FACT

1.  A Board decision in April 1992 denied service connection 
for a low back disorder.

2.  Some of the evidence associated with the claims file 
subsequent to the Board's April 1992 denial, bears directly 
and substantially upon the specific matter under 
consideration, and is neither cumulative nor redundant, but 
the additional, by itself and in connection with evidence 
previously assembled, is not so significant that it must be 
considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's April 1992 decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1100 (1998).

2.  The evidence received since the April 1992 denial is not 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for a low back disorder 
have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original claim for service connection was 
denied in a January 1991 rating decision on the ground that 
there was no evidence of a lumbar condition in service.  The 
veteran appealed the decision to the Board, and the Board 
affirmed the RO's decision in April 1992.  The veteran filed 
an application to reopen the claim in January 1996, which was 
denied by the RO in June 1996.  After the veteran submitted 
additional evidence, the RO issued a rating decision in 
September 1996, which is now on appeal, and which again found 
that no new and material evidence had been submitted to 
reopen her claim.

A decision by the Board is final unless a notice of appeal is 
filed with the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) within 120 days after the date on 
which notice of the Board's decision was mailed to the 
veteran.  38 U.S.C.A. §§ 7103(a), 7266 (1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998).  In a decision entered in April 
1992, the Board denied service connection for a low back 
disorder on the basis that the veteran had a preexisting low 
back disability that was not aggravated by service.  The 
veteran did not file a notice of appeal of the Board's 
decision, and therefore that decision is final.

Once a Board decision becomes final, absent the submission of 
new and material evidence, the claim may not thereafter be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New evidence, submitted to reopen a 
claim, will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a), the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, No. 97-1534, slip. op. at 15 
(Vet. App. Feb. 17, 1999); Winters v. West, No. 97-2180, 
slip. op. at 4 (Vet. App. Feb. 17, 1999).  If the claim is 
well grounded, the duty to assist must be fulfilled and then 
the claim is evaluated on the merits.  Winters, slip. op. at 
4.

The pertinent evidence of record at the time of the Board's 
1992 decision denying  service connection for a low back 
disability was the following:  Service medical records, 
pertaining to the veteran's period of active duty from 
September 1986 to December 1989; VA compensation and pension 
examination of June 1990, including x-rays of the lumbosacral 
spine; and statements from the veteran.  The veteran's 
medical prescreening form, dated in May 1986, contained the 
information that she had broken her pelvis at age 18.  Her 
preenlistment medical examination dated in May 1986 included 
the notation "?LS scoliosis", and history obtained from her 
at that time included the pelvic fracture at age 18.  Service 
medical records were devoid of any complaints, findings, or 
treatment relating to a low back injury or back disability.  
The June 1990 x-ray, taken 6 months after service, showed an 
old compression fracture of the first lumbar (L-1) vertebra.

The pertinent evidence which has been associated with the 
claims file since the Board's April 1992 decision is the 
following: Outpatient records from Albert B. Chandler Medical 
Center dated in May 1980, including x-rays of pelvis and 
right hip; service personnel records dated in June 1989; 
service assignment record (undated); Lexington, Kentucky VA 
Medical Center outpatient treatment records dated March 
through April 1991; a report of a spinal x-ray from Clark 
Regional Medical Center dated in August 1992; a medical 
opinion from private physician dated in June 1996; numerous 
letters and claim forms submitted by the veteran; and a 
transcript of a January 1999 video conference hearing.

The 1980 private medical records show that the veteran 
fractured her right superior pubic ramus and inferior pubic 
arch in May 1980, confirming her history of a pelvic fracture 
noted prior to her entry into service in May 1986.  The 1991 
VA medical center records reflect that the veteran sought 
treatment for lower back pain and was prescribed medication 
and physical therapy.  The x-rays taken in 1992 show that the 
veteran had an old anterior compression fracture deformity of 
the L1 vertebra of approximately 12-15% loss in the vertical 
vertebral body height.  No other abnormalities were noted.  
As previously indicated, this information was already of 
record at the time of the Board's April 1992 decision.  The 
final piece of new medical evidence is a June 1996 medical 
opinion from a private physician which states, "This 
patients [sic] compression fracture is not related to her 
scoliosis."

The veteran stated in a July 1998 letter and in her January 
1999 hearing that at entrance to service, an x-ray of her 
spine was performed which showed no evidence of fracture.  
Service medical records contain a record of a chest x-ray, 
but no spine x-ray.  In her hearing, the veteran further 
stated that she injured her back at Ft. Hood, Texas while 
loading equipment for deployment to the Virgin Islands in 
either September or October of 1989.  (The veteran had told 
the medical examiner during her June 1990 VA examination that 
she injured her back during deployment to Panama in April 
1989.)  According to the veteran's January 1999 hearing 
testimony, she sought treatment in the Virgin Islands at an 
aid station and was given Motrin.  On a December 1997 claim 
form, the veteran explained that she did not seek additional 
treatment when she returned to Ft. Hood, Texas because 
earlier, in June 1989, she was verbally informed by her 
sergeant that she would be brought up on charges if she went 
to sick call again.  According to the veteran, this occurred 
when, while attending Primary Leadership Development Course 
(PLDC) in Panama, she injured her knee and sought to 
discontinue her participation in that course.  As a result of 
having received this verbal reprimand, the veteran asserts 
that she was afraid to seek treatment at Ft. Hood for her 
back injury.  However, service medical records show the 
veteran sought treatment on numerous occasions for other 
complaints after the June 1989 verbal reprimand both in 
Panama and at Ft. Hood.

The June 1989 service personnel records confirm the veteran's 
voluntary dismissal from the PLDC due to a knee condition.  
The service assignment records show where and when the 
veteran served; however, they do not contain information 
regarding a deployment to the Virgin Islands in September or 
October of 1989.

The veteran was previously denied service connection because 
there was no evidence that the old compression fracture of L1 
shown on a June 1990 x-ray was incurred in service or that 
the veteran had been treated for a lumbar muscle spasm during 
service.  In its decision, the Board noted that the veteran 
had a preexisting back condition.  The only newly submitted 
evidence which has any bearing on this issue is the June 1996 
medical opinion from a private physician which states that 
the veteran's compression fracture is not related to her 
scoliosis.  However, this medical statement does not provide 
a nexus between a current low back disability and service.  
That is, while it represents new evidence in that it 
indicates that the veteran's old L1 fracture was not caused 
by her preexisting scoliosis, it is not material evidence 
because it does not medically link the low back condition 
with events of service.  Elkins v. Brown, 8 Vet. App. 391 
(1995); Cox v. Brown, 5 Vet. App. 95 (1993).  The medical 
statement does not provide positive evidence as to what did 
cause the fracture.  Rather, the opinion merely rules out 
scoliosis as a cause of the fracture, but it does not show 
that an event during service caused the lumbar muscle strain 
and L1 fracture.  This statement does not alter the fact that 
there is x-ray evidence of a pelvic fracture preexisting 
service, with the veteran providing a history of a pelvic 
fracture upon her entry into service, which was later 
radiographically confirmed, nor does it indicate that the 
veteran sustained a back injury while on active duty.  The 
service medical records remain negative for any findings 
indicative of a back injury.

The Board is cognizant of its 1992 decision, which denied 
service connection for a low back disorder on the basis that 
the veteran had a preexisting low back disability that was 
not aggravated by service.  The private physician's opinion 
that the veteran's compression fracture is not related to her 
scoliosis does not alter the fact that, aside from the 
preexisting scoliosis, the veteran had sustained pelvic 
fractures before she went on active duty.  Thus, she did have 
preexisting back and pelvic disability and there continues to 
be an absence of medical evidence relating to any problems 
with the back or pelvis during service.  Whether or not the 
veteran's  fracture of the first lumbar vertebra is the 
result of the same injury is not clear from the record, 
although the fracture was reported as an old compression 
fracture in June 1990, but as the opinion in question does 
not suggest that the lumbar fracture or any other back 
disability was incurred in or aggravated by service, it is 
not material evidence.  Id.

The veteran maintains that her current low back disability is 
causally related to an injury during service.  While the 
veteran is certainly competent to state whether she had a 
back injury and a presumption of credibility attaches to 
evidence submitted for purposes of reopening a claim (Justus 
v. Principi, 3 Vet. App. 510 (1992)), including her 
statements to the effect that, as a result of having received 
this verbal reprimand, she was afraid to seek treatment at 
Ft. Hood for her back injury.  However, the additional 
evidence in question does not contain a medical opinion that 
suggests a link between a post-service back disability and 
any incident of service, including the alleged injury, and 
lay persons are not competent to offer medical opinions on 
the etiology of medical conditions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran's 
assertion that she did not seek treatment because she was 
afraid of reprisal, does not negate the fact that medical 
evidence of a nexus between her L1 fracture and her period of 
active service is entirely lacking.  


ORDER

Service connection for a low back disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

